PER CURIAM
Defendant pled guilty to driving while under the influence of intoxicants. ORS 813.010. The court suspended imposition of sentence and imposed three years probation. As a condition of probation, the court imposed a $1,000 compensatory fine.
ORS 137.101(1) limits the imposition of a compensatory fine to a situation in which “the person injured by the act constituting the crime has a remedy by civil action.” State v. Barkley, 315 Or 420, 846 P2d 390, cert den 510 US 837 (1993). Defendant contends, and the state agrees, that the court erred in imposing a compensatory fine because there was no evidence in the record that defendant’s act of driving under the influence of intoxicants caused damages in that amount or that defendant would be liable for those damages in a civil action. We accept the state’s concession of error.
Compensatory fine vacated; otherwise affirmed.